Citation Nr: 1018989	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-11 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1969 to March 1972, including service in the 
Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Veteran had requested a Travel Board hearing before a 
Veterans Law Judge, but withdrew that request in February 
2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran seeks service connection for posttraumatic stress 
disorder.  His service personnel records show service in the 
Republic of Vietnam, but do not show participation in combat, 
per se.  VA treatment records show a diagnosis of 
posttraumatic stress disorder from at least June 2005.  The 
unresolved question is whether there is credible supporting 
evidence that the claimed in-service stressors occurred.

In September 2005, the RO made a formal finding that the 
stressor incidents identified by the Veteran were 
unverifiable because he had not identified a specific unit of 
assignment or a searchable date range for the events.  
However, as the Veteran's representative noted, service 
personnel records show that he served with Coastal Group 13 
near Phu Bai in Vietnam from December 1969 through March 
1970, and had served as a part of the Vietnamese Dependent 
Shelter Program in Da Nang prior to that, presumably from 
September through December 1969.  Service personnel records 
also show assignment to Naval Support Activity Division in 
Nha Be between April 1970 and September 1970 and that he 
participated in defense watches of Bunker 1A.  While the 
verifiable stressors identified by the Veteran are vague - 
for example, seeing several friends killed in a firefight at 
Cau Hai Bay near Da Nang - they are consistent with his 
personnel records, and a further effort should be made to 
verify them.  

As the Veteran has provided specific information that is 
sufficient to forward to the appropriate federal records 
custodian to verify the occurrence of the alleged in-service 
stressors, under the duty to assist, VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department unless VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  38 C.F.R. § 3.159(c).

In addition, the Board notes that the Veteran was treated for 
posttraumatic stress disorder or a similar disability prior 
to his VA diagnosis and treatment, and that he has identified 
the provider as Dr. J.S.  He reported that the provider 
obtained information specific to his service and his 
stressors from the government, which would be pertinent to 
the adjudication of his claim.  Efforts to secure these 
treatment records should also be made on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate federal 
custodian the unit history and lessons 
learned for the Vietnamese Navy Dependent 
Shelter Program in Da Nang and Cau Hai for 
the period from September 1969 to December 
1969, as well as for Coastal Group 13 near 
Phu Bai for the period from December 1969 
to March 1970, and the Logistics Support 
Base at Nha Be for the period of March 
1970 to September 1970, in the latter case 
with particular attention to bunker 
defense watches during this period.  

If the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e).

2.  If the unit history or other records 
obtained contain credible evidence that of 
any of the alleged in-service stressors, 
such as the death of several servicemen in 
a firefight at Cau Hai Bay, occurred, 
afford the Veteran a VA examination, 
including psychological testing for 
posttraumatic stress, to determine whether 
it was at least as likely as not that the 
Veteran has posttraumatic stress disorder 
related to the identified in-service 
stressor.

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation.

The claims folder must be made available 
for review by the examiner.

3.  On completion of the foregoing, the 
claim should be adjudicated.  If the 
decision remains adverse to the Veteran, 
then provide him and his representative a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
